Citation Nr: 0715242	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  03-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse and daughter


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision, which, in 
pertinent part, denied entitlement to TDIU.

The veteran testified before the undersigned at a June 2004 
hearing at the RO.  A transcript has been associated with the 
file.  During transcription, a recording error was 
discovered.  The veteran was offered the opportunity to have 
a second hearing.  The Board remanded this case in April 2005 
so that he could testify before the undersigned at a July 
2005 videoconference hearing.  

The Board remanded this case again in August 2005 for 
additional development and a third time in June 2006 when the 
development proved to be inadequate.  It returns now for 
appellate consideration.

In July 2007, the Board granted a motion to advance the case 
on the docket.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of a 
30 percent rating for a mortar shell wound to Muscle Group 
XIV of the left thigh, with retained foreign body, a 30 
percent rating for post traumatic stress disorder (PTSD), a 
20 percent rating for a mortar shell wound to Muscle Group 
III of the right shoulder, with retained foreign body, a 10 
percent rating for residuals of a mortar shell wound to 
Muscle Group VI of the upper left arm, and a 10 percent 
rating for his multiple scars from mortar shell wounds.  His 
combined disability rating is 70 percent.

2.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.
CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions as to the first, second and third elements.  The 
veteran was provided notice of the fourth element in letters 
dated in September and December 2005 and June 2006.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although the fourth element letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice on three occasions, given time to respond 
with additional argument and evidence and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided to the veteran in March 2006 for 
the 2005 letters and February 2007 for the June 2006 letter.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September and December 2005 and June 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any questions as to 
the effective date to be assigned are rendered moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, 
it is pointed out that proper notice regarding disability 
rating and effective date matters was provided in a February 
2007 SSOC.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations in 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of his service-connected 
disabilities since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for his 
service-connected conditions (other than at VA, which records 
are in the file), and there are no records suggesting an 
increase in disability has occurred since his 2006 VA 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2006 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. TDIU

The veteran contends that his service-connected disabilities 
have rendered him unemployable.  For the reasons that follow, 
the Board concludes that a TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's service connected-disabilities consist of a 30 
percent rating for a mortar shell wound to Muscle Group XIV 
of the left thigh, with retained foreign body, a 30 percent 
rating for PTSD, a 20 percent rating for a mortar shell wound 
to Muscle Group III of the right shoulder, with retained 
foreign body, a 10 percent rating for residuals of a mortar 
shell wound to Muscle Group VI of the upper left arm, and a 
10 percent rating for his multiple scars from mortar shell 
wounds.  His combined disability rating is 70 percent.  See 
38 C.F.R. § 4.25 (2006).  Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In favor of the claim is the opinion of Dr. Bulgarelli, who 
submitted two letters on the veteran's behalf.  In his 
February and April 2003 letters, Dr. Bulgarelli stated that 
the veteran's PTSD created symptoms of affective disturbance, 
anxiety and irritability.  Dr. Bulgarelli concluded in both 
letters that the veteran would have difficulty sustaining 
employment due to his PTSD.  In a December 2003 addendum, Dr. 
Bulgarelli specified that the veteran would not be able to 
sustain any type of employment.

Against this opinion are the results of the veteran's 
November 2002, January, September and October 2006 VA 
examinations.  The November 2002 VA examination report 
indicates that the veteran's PTSD alone does not render him 
unemployable, although the examiner did indicate that the 
veteran was unemployable when taking his PTSD and other 
medical conditions into account.  Because it was not entirely 
clear which additional medical conditions were taken into 
account, additional VA examinations were requested and 
performed.  

In January 2006, the veteran underwent VA examinations for 
both his psychiatric and physical service-connected 
disabilities.  The psychiatric examination report concluded 
that his PTSD would not have significant impact on his 
employability, although the impact of his overall service-
connected disabilities were not considered.  Similarly, the 
scars examination report concluded that the veteran's mortar 
shell wound residuals did not have a significant impact on 
his ability to work.    

The September 2006 VA scars examination opinion indicated 
that the veteran's mortar shell wound residuals, both the 
scars and muscle group injuries, do not make the veteran 
unemployable.  The examiner noted that the veteran had 
retired in 1992 following 36 years employment at a steel 
company, the last six of which had been for a desk job.  The 
examiner indicated that the veteran was still capable of 
performing a sedentary occupation.  

In October 2006, the veteran was examined yet again for his 
PTSD.  As with the November 2002 and January 2006 VA 
examination reports, the examiner concluded that the veteran 
had not been rendered unemployable.  The examiner indicated 
that his PTSD would not significantly interfere with his 
ability to function within the limits of his physical state.  

The veteran's VA treatment records from 1999 to 2005 are of 
record, as are VA examination reports from September 2000 and 
May 2001.  There is no indication in these records to show 
that the veteran has become unemployable on the basis of his 
service connected disabilities.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  The 
veteran's mortar shell wound residuals have not been of such 
degree as to prevent him from working at least a sedentary 
job.  There is one opinion stating that his PTSD does render 
him unemployable, but it is outweighed by the three opinions 
which indicate that the PTSD has not made him unemployable.  
The veteran's treatment records do not indicate that the 
veteran is unemployable on the basis of his service connected 
disabilities.  The Board is not permitted to consider the 
veteran's age or nonservice connected disabilities in making 
this determination.  In this case, the preponderance of the 
evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable.  The only 
medical evidence of record shows that his service-connected 
conditions are not of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  
Van Hoose, 4 Vet. App. at 363.  

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based 
solely on the veteran's service-connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of factors including his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  

Although the veteran asserts in statements and in hearing 
testimony that he is unable to work due to his PTSD and 
combat wounds, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

The Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


